COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                §
 KAREN SPEASE AND                                               No. 08-14-00065-CV
 CRAIG SPEASE,                                  §
                                                                    Appeal from
                        Appellants,             §
                                                                327th District Court
 v.                                             §
                                                              of El Paso County, Texas
 THE HONORABLE KATHLEEN                         §
 OLIVARES, JUDGE OF THE 205TH                                  (TC # 2014DCV0050)
 DISTRICT COURT OF EL PASO                      §
 COUNTY, TEXAS,
                                                §
                        Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.